DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from application 16/512,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 3-13, 15, 17 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20, 21, 25, and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 9 November 2021, with respect to rejections under 35 U.S.C. § 102 in view of Kobayashi and 35 U.S.C. § 103 in view of Sakurai and Masakazu have been fully considered and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Sakurai and Yasushi (cited in the previous office action).
Sakurai teaches a composition comprising a thiosulfate composition (i.e., a sulfur containing agent) an alkali metal base and a porous material such as alumina [0024-0035]. Sakurai does not teach that the alumina is present in an amount of at least 40% by weight based on the weight of the composition. No motivation was found to modify the weight range of the alumina into the range of the instant claims. 
Yasushi similarly teaches a composition comprising a thiosulfate composition (i.e., a sulfur containing agent) an alkali metal or selected transition metal compound and a porous material such as alumina. Yasushi does not teach that the alumina is present in an amount of at least 40% by weight based on the weight of the composition. No motivation was found to modify the weight range of the alumina into the range of the instant claims.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767